Citation Nr: 0322941	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  98-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for scar of the macula of 
the right eye, diplopia, and exophthalmos, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1972 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

July 2000 and June 2002 Board decisions denied the claim for 
an increased rating.  The veteran appealed these decisions to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001 and February 2003 the Court granted 
appellee's motion and a joint motion, respectively, vacating 
and remanding the Board's decisions.  Copies of the motions 
and the Court's orders have been included in the claims file.  


REMAND

A determination has been made that additional development and 
due process are necessary in the current appeal.  
Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure 
compliance with VA's obligations under 
the Veterans Claims Assistance Act of 
2000 now codified at 38 U.S.C.A. § 5100 
et seq. (West 2002), as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should contact the veteran and 
inquire as to whether he underwent 
surgery of the right eye, as mentioned in 
his December 1997 claim.  If the answer 
is in the affirmative the veteran should 
be requested to provide the name and 
address of the surgery provider.  After 
obtaining any necessary release the RO 
should request copies of all records 
relating to the surgery as well as 
requesting copies of all records relating 
to the veteran's right eye from the 
Alexandria VA Medical Center from April 
1998 until the present.  

3.  The veteran should be afforded a VA 
eye examination to determine the nature 
and extent of his service-connected right 
eye disability.  The claims folder must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's scar of the macula of the 
right eye, diplopia, and exophthalmos, 
including reporting visual acuity and 
field of vision.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




